     Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 1 of 16 PageID #:212




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE: TIKTOK, INC.,                             )
CONSUMER PRIVACY                                 )       MDL No. 2948
LITIGATION,                                      )
                                                 )       Master Docket No. 20 C 4699
                                                 )
                                                 )       Judge John Z. Lee
                                                 )
                                                 )       Magistrate Judge Sunil R. Harjani
This Document Relates to All Cases               )


    MEMORANDUM OF LAW IN SUPPORT OF EMERGENCY MOTION TO COMPEL
     DEFENDANTS AND THE SETTLING PLAINTIFFS TO COMPLY WITH THE
               COURT’S CASE MANAGEMENT ORDER NO. 1

     I.      INTRODUCTION

          Since the Judicial Panel on Multi-District Litigation (“JPML”) issued its August 4, 2020 order

centralizing numerous TikTok class actions in this Court, (1) the President has issued two Executive

Orders directed at Defendants; (2) Defendants’ American CEO just announced his resignation after

four months on the job, citing an imminent change in corporate structure and governance; and (3)

CNBC reports today that a sale of TikTok may come within 48 hours.1 In this emergency context,

the ongoing disregard for this Court’s Case Management Order No. 1 (the “CMO”) – including

Defendants’ refusal to meet and confer on a range of time-sensitive issues – threatens irreparable

harm to the Class – including the plaintiffs represented by undersigned Interim Counsel (the

“Litigating Plaintiffs”).

          Immediate relief from the Court is necessary prior to the President’s September 20 deadline

for Defendants to sell TikTok. Depending on how that sale is structured and the technical steps



1
 https://www.cnbc.com/2020/08/27/tiktok-ceo-kevin-mayer-to-leave-the-company.html;
https://twitter.com/CNBCnow/status/1298979401338585089.


                                              Page 1 of 16
    Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 2 of 16 PageID #:213



taken in connection with it, these ongoing violations of the CMO may irreparably harm the Class by

permanently preventing them from: (1) obtaining monetary relief from Defendants because those

based in China with the greatest financial resources will no longer have property or ties here; and (2)

securing the evidence the Class needs to establish Defendants’ liability should either (a) Defendants’

current, albeit secret, settlement talks with their hand-picked Plaintiffs’ group (the “Settling

Plaintiffs”) break down or (b) an eventually-executed settlement agreement is rejected by the Court.

Defendants have offered no reliable assurances on either subject.

        Thus, pursuant to this emergency motion, the Litigating Plaintiffs respectfully urge the Court

to enter an order compelling Defendants and the Settling Plaintiffs to comply with the CMO by

immediately (1) disclosing to, and meeting and conferring with, all Interim Counsel concerning the

terms and conditions of the purported settlement; (2) including all Interim Counsel in ongoing

settlement discussions; and (3) meeting and conferring with all Interim Counsel on the other specific

items required by the CMO. Doc. No. 4. Given the pressing September 20 deadline and a separate

November 12 deadline for the destruction of data (which may result in an even earlier data

destruction by Defendants), it is urgent that the Court take steps now to ensure the TikTok app data

at the center of the Class’s claims is preserved by a third party in the U.S. and the destruction of that

data in China involves adversarial oversight.

        This is not a typical case. TikTok is at the center of a global controversy as a result of

Defendants’ improper theft of U.S. user data, which they have transmitted to servers in China and

elsewhere, and Defendants face an Executive Order issued on August 6, 2020 effectively requiring

them to consummate a sale on or before September 20 that would divest the China-based

Defendants of their current ownership of TikTok operations and assets in the U.S.2 Potential



2
 This Executive Order, see Declaration of Ekwan E. Rhow (“Rhow Decl.”) at Ex. 1, was issued
pursuant to the International Emergency Economic Powers Act (50 U.S.C. § 1701 et seq.), the


                                                Page 2 of 16
    Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 3 of 16 PageID #:214



acquirers have been mentioned in the press, and some reports suggest the transaction may involve a

purchase of Defendants’ U.S. assets rather than acquisition of the U.S. companies.3 If so, that could

mean: (1) the China-based Defendants – who have the financial resources to make the Class whole –

will have no ties to the U.S. following the deal; and (2) the acquiring domestic entity may be able to

avoid assuming any of Defendants’ liabilities – including liabilities to the Class. Also, Defendants

face a second Executive Order issued on August 14, 2020 requiring them to destroy data they have

stolen from U.S. users and other evidence relevant to these centralized actions.4 Judicial oversight is

required to ensure that the destruction does not deprive the Class of the ability to prove its case.

        The conditions leading to the purported settlement are also unique. The participants in the

August 13 mediation included Defendants and only those Plaintiffs’ counsel whom Defendants

allowed to attend. Defendants explicitly barred the only Court-appointed interim lead counsel at the

time – appointed pursuant to the Honorable Lucy H. Koh’s July 14, 2020 Rule 23(g) order prior to

transfer – as well as several other counsel. Defendants still refuse to disclose the terms of the

purported settlement, even though this Court issued the August 17 CMO designating all counsel of

record as Interim Counsel who must discuss settlement issues. Moreover, because they were barred,

the Litigating Plaintiffs could not present either (1) their years-long work product and data

buttressing the strength of their claims or (2) their recently amended Video Privacy Protection Act

claim, with potential statutory damages in the billions of dollars. Doc. No. 5. The Litigating

Plaintiffs, not the Settling Plaintiffs, named and served the China-based Defendants, and the

Litigating Plaintiffs alone brought many of the claims that Defendants and the Settling Plaintiffs




National Emergencies Act (50 U.S.C. § 1601 et seq.), and 3 U.S.C. § 301. Two Reuters articles discuss
this September sale deadline. See Rhow Decl. at Exhs. 3-4.
3
  See, e.g., Rhow Decl. at Exhs. 3-4.
4
  This Executive Order, see Rhow Decl. at Ex. 2, was issued pursuant to pursuant to the Defense
Production Act of 1950, as amended (section 721), 50 U.S.C. 4565.


                                              Page 3 of 16
    Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 4 of 16 PageID #:215



purport to have now settled “in principle” with all Defendants. Doc. No. 5. But the Litigating

Plaintiffs were in the optimal position to present their claims at any mediation so as to ensure the

genuine value of such claims was contemplated and paid.

        Defendants and certain plaintiffs’ counsel have filed two documents seeking to block the

Litigating Plaintiffs from taking the following important steps before the September 20 deadline to

protect the Class: (1) critically analyzing the terms of the purported settlement; and (2) acting to

preserve the evidence required to prove the Class’s claims. Doc. Nos. 1, 6. On August 16, without

consulting the Litigating Plaintiffs, Defendants and the Settling Plaintiffs submitted a “Joint Status

Report” announcing they had a “settlement in principle” that, subject to certain undisclosed

conditions, resolves “all claims” on a “class-wide basis” and asking the Court to stay the case until

mid-November. Doc. No. 1 at ¶ 4. Then, on August 21, after refusing to meet and confer with the

Litigating Plaintiffs on settlement and other aspects of the CMO, Defendants, the Settling Plaintiffs,

and other counsel submitted a “Proposed Case Management Schedule,” Doc. No. 6, in which they

seek similar delay by asserting that the topics on which the Court mandated the parties to meet and

confer are now moot, despite: (1) the exclusion of the Litigating Plaintiffs and other Interim Counsel

from the August 13 mediation, Rhow Decl. at ¶¶ 5–6; (2) the absence of a signed settlement

agreement, Doc. Nos. 1, 6; (3) the ongoing withholding of the terms and conditions of the

purported settlement from the Litigating Plaintiffs, Rhow Decl. at ¶¶ 8–9; and (4) the narrow

window of time remaining before the sale, divestment, and data destruction required by the two

Executive Orders. Rhow Decl. at Exhs. 3–4.

        To be clear, the Litigating Plaintiffs would be in favor of a resolution that provides

appropriate monetary and injunctive relief to the Class. But because Defendants refuse to disclose

the secret terms and conditions of the so-called agreement in principle, neither the Litigating

Plaintiffs nor the Court can assess such terms and conditions to determine if additional steps are



                                              Page 4 of 16
    Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 5 of 16 PageID #:216



required to protect the Class prior to the September 20 deadline. And there is cause for concern

because, as discussed above, the August 13 mediation lacked proper order. Also, without examining

the purported settlement’s terms, one cannot know: (1) whether there is a signed memorandum of

understanding (“MOU”) that covers all material terms, sufficiently protects the Class during the

finalization of the settlement and the approval process, and ensures that Defendants cannot escape

liability after it is too late for the Class to enforce its claims; (2) whether Defendants are required to

place sufficient funds in escrow prior to the September 20 deadline to ensure monetary recovery is

possible after the mandated sale; and (3) whether Defendants are required to transfer the evidence

necessary to prove the Class’s claims to a trusted third party before the data destruction required by

the August 14 Executive Order.

        This is not the usual case where the parties and the Court can await preliminary and final

approval of a settlement to probe the purported agreement. If the mandated sale occurs and is

structured in a way that prevents the Class from obtaining an appropriate monetary recovery and

from preserving the evidence required to litigate the case in the event a settlement is not reached or

is not court-approved, the Class will be irreparably injured. Accordingly, to prevent such irreparable

harm, the Litigating Plaintiffs respectfully request that the Court order Defendants and the Settling

Plaintiffs to comply with the Court’s CMO by immediately: (1) sharing with all Interim Counsel the

terms and conditions of their purported settlement (pursuant to the standard mediation

confidentiality agreement already entered into) as is required to satisfy the CMO’s mandate that all

Interim Counsel—not just Defendants’ hand-picked group—meet and confer about settlement

issues; (2) including all Interim Counsel in all aspects of the ongoing oral and written settlement

discussions and negotiations between Defendants and the Settling Plaintiffs as is likewise required to

satisfy the CMO’s mandate that all Interim Counsel meet and confer on settlement issues; and (3)




                                               Page 5 of 16
    Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 6 of 16 PageID #:217



meeting and conferring with all Interim Counsel on the other specific items in the CMO that

Defendants and the Settling Plaintiffs have refused to address with the Litigating Plaintiffs to date.

    II.      TIMELINE OF MATERIAL EVENTS

          August 4, 2020: The JPML issues a transfer order establishing MDL No. 2948. Doc. No. 2.

          August 13, 2020: The Settling Plaintiffs mediate this case with Defendants. Defendants

exclude the Litigating Plaintiffs—who have the longest history in the case, the broadest claims, and

the most detailed factual allegations, resulting from their extensive investigations in the U.S. and

China undertaken well before the Settling Plaintiffs filed their cases—as well as other plaintiffs’

counsel from the mediation despite repeated requests to participate. Doc. Nos. 1, 5-–6; Rhow Decl.

at ¶ 5.

          August 14, 2020: The Litigating Plaintiffs file an amended complaint that they had been

preparing for some time stating a cause of action under the Video Privacy Protection Act (“VPPA”)

with potentially billions of dollars in statutory damages,5 which Litigating Plaintiffs would have

presented at the August 13 mediation had they not been excluded. Doc. No. 5.

          August 16, 2020: Defendants and the Settling Plaintiffs submit a “Joint Status Report”

announcing the purported settlement and asking for a stay until mid-November 2020. Doc. No. 1.

To date, no details of the purported settlement have been disclosed to the Litigating Plaintiffs. Rhow

Decl. at ¶¶ 8–9.

          August 17, 2020: The Court issues Case Management Order No. 1 appointing counsel in the

various centralized cases as Interim Counsel. Doc. No. 4. The Litigating Plaintiffs file a status report

detailing our exclusion from the mediation. Doc. No. 5.




5
 Consolidated Amended Class Action Complaint ¶¶ 3, 54–57, 288–96, In re TikTok, Inc. Privacy Litig.,
Case No. 1:20-cv-04723 (N.D. Ill.), Doc. No. 89 (filed Aug. 14, 2020).


                                              Page 6 of 16
    Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 7 of 16 PageID #:218



           August 21, 2020: Defendants, the Settling Plaintiffs, and other aligned plaintiffs submit a

“Proposed Case Management Schedule,” without input from the Litigating Plaintiffs, seeking to

pause proceedings until the end of October by asserting that the issues requiring a meet-and-confer

under the CMO are moot. Either Defendants have disclosed the terms of their settlement to this

broader group of plaintiffs’ counsel, while still excluding the Litigating Plaintiffs, or those other

counsel seek to pause this litigation without knowing the terms of the settlement. Doc. No. 6; Rhow

Decl. at ¶ 18.

           August 23, 2020: Defendants agree to mediate with the Litigating Plaintiffs. Rhow Decl. at ¶

19. Those parties jointly file a Status Report. Doc. No. 7.

           August 24, 2020: After the Settling Plaintiffs’ counsel apparently voiced concerns to the

mediator about the purpose of this third mediation, Defendants withdraw their offer to mediate

with the Litigating Plaintiffs. Rhow Decl. at ¶¶ 20–21. These apparently are the circumstances that

Defendants purport to have “misapprehended” and that resulted in their hopes being “misplaced.”

Doc. No. 8 at ¶ 2.

           August 25, 2020: The Settling Plaintiffs’ counsel reverse course and announce that they are

now willing to allow Defendants to mediate with the Litigating Plaintiffs and agree that the

Litigating Plaintiffs should see the terms of the purported settlement. But despite having taken the

opposite position only a day before, Defendants then refuse to mediate with the Litigating Plaintiffs.

Rhow Decl. at ¶¶ 22-23.

           Upcoming Deadlines

           September 8, 2020: Class Counsel Leadership Briefs are due to this Court. Doc. No. 4 at

¶ 11(a).




                                                Page 7 of 16
    Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 8 of 16 PageID #:219



           September 20, 2020: Date by which President Trump’s August 6 Executive Order requires

the China-based Defendants to divest themselves of TikTok’s U.S. operations and assets. Rhow

Decl., Exhs. 1, 3–4.

           September 22, 2020: This Court has set a hearing for September 22, 2020. Doc. No. 4.

           October 26, 2020: Date on which Defendants and the Settling Plaintiffs propose to file a

motion for preliminary approval of the purported settlement. Doc. No. 6 at ¶ 5(a).

           November 12, 2020: Deadline for the destruction of Defendants’ data under the August 14

Executive Order. Rhow Decl., Ex. 2.

    III.      LEGAL STANDARD

           Case management is of the utmost importance in proceedings of this size, and MDL courts

have even “greater discretion to organize, coordinate and adjudicate [their] proceedings.” In re

Testosterone Replacement Therapy Prod. Liab. Litig., No. 1:14-CV-01748, 2018 WL 6258898, at *2 (N.D.

Ill. June 11, 2018). This is particularly true with respect to managing discovery and taking actions

designed to move the cases “in a diligent fashion toward resolution by motion, settlement or trial.”

Id. District courts handling complex, multidistrict litigation “must be given wide latitude with regard

to case management” in order to achieve efficiency. Dzik v. Bayer Corp., 846 F.3d 211, 216 (7th Cir.

2017) (citing In re Asbestos Prods. Liab. Litig. (No. VI), 718 F.3d 236, 243, 246–48 (3rd Cir. 2013)).

    IV.       ARGUMENT

                  A. Defendants’ refusal to meet and confer with all MDL Interim Counsel
                     about settlement directly violates the CMO.

           This Court issued its CMO on August 17, 2020. Doc. No. 4. The CMO explicitly provides

that all counsel electronically registered to receive electronic notifications in this litigation “shall

serve as Interim Counsel of Record until such time that the Court appoints Liaison Counsel and

Lead Counsel.” Doc. No. 4 at ¶ 7. It also provides that all Interim Counsel are required to meet and

confer regarding settlement efforts, among other topics, before the initial September 22, 2020 status


                                                Page 8 of 16
    Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 9 of 16 PageID #:220



conference. Id. at ¶ 9(d)(v). Despite these clear directives, and despite Defendants’ and the Settling

Plaintiffs’ representation in an August 16, 2020 Status Report that the parties have reached a

“settlement in principle, subject to certain conditions” that purportedly resolves “all of the claims

asserted in the MDL,” Doc. No. 1 at ¶ 4, Defendants refuse to meet and confer with all MDL

Interim Counsel (including undersigned Interim Counsel) regarding the purported settlement, and

the Settling Plaintiffs have taken shifting positions on that question. Rhow Decl. at ¶¶ 11–24.

        In particular, the Litigating Plaintiffs have asked both Defendants and the Settling Plaintiffs

numerous times to disclose the nature, scope, and terms of the purported settlement to all MDL

Interim Counsel, but both Defendants and the Settling Plaintiffs refused to do so. Rhow Decl. at ¶¶

11–17. Indeed, Defendants and the Settling Plaintiffs reiterated their refusal to meet and confer with

all MDL Interim Counsel about the status of the purported settlement in a Proposed Case

Management Order filed on August 21, 2020. Doc. No. 6. That Proposed Case Management Order

fails to address the CMO’s directive that MDL Interim Counsel meet and confer about settlement

and merely states: “A Settlement in principle subject to certain conditions has been reached.” Id. at

¶ 6(e). While the Settling Plaintiffs reversed their prior stance in an August 25 email, Defendants

have not, and thus the violation of the CMO continues. Rhow Decl. at ¶¶ 22–23.

                        1. Defendants’ refusal to disclose the terms and conditions of the
                           purported settlement is part of an ongoing strategy to exclude
                           counsel for the Litigating Plaintiffs that is particularly problematic
                           in view of the impending September 20 deadline.

        Defendants’ refusal to meet and confer about the purported settlement is troubling both

because it is a direct violation of this Court’s CMO and also because it reveals Defendants’ ongoing

strategy to detrimentally exclude the Litigating Plaintiffs from the settlement process.

        First, Defendants negotiated the purported settlement with only certain plaintiffs’ counsel,

hand-selected by Defendants themselves, at an August 13, 2020 mediation conducted before this

Court has considered leadership applications or issued a Rule 23(g) leadership order – and after


                                             Page 9 of 16
    Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 10 of 16 PageID #:221



attorney Katrina Carroll’s administrative appointment in the N.D. Ill. actions as temporary interim

lead counsel for the JPML proceedings had expired.6 That is, Defendants negotiated the purported

settlement in a leadership vacuum with no clarity as to who had ultimate authority on the plaintiffs’

side to consummate a settlement on behalf of the entire Class – a structurally-flawed arrangement

that created the wrong incentives for plaintiffs’ counsel who participated in the mediation. Ms.

Carroll only had authority to resolve individual claims on behalf of her own clients, not the Class.

        Further, Defendants effectively chose counsel for their adversaries, the Class, at mediation

by barring counsel for the Litigating Plaintiffs from participating even though such counsel: (1) had

the longest history in the litigation; (2) possessed the most knowledge about the case and filed the

most factually and legally researched complaint and amended complaint; (3) had previously mediated

with Defendants in April 2020; and, significantly, (4) unlike any counsel for the Settling Plaintiffs,

had been appointed Rule 23(g) lead counsel in another jurisdiction after a competitive application

process and, at the time, were the only court-appointed counsel for the Class.7 As a result of this

improper bar, not only were the Litigating Plaintiffs unable to present their new VPPA claim at

mediation, but they also were precluded from presenting the factual and legal support for other

claims brought against Defendants (some of which only they had named and served), including

California causes of action not found in other TikTok class action complaints and BIPA factual



6
 E.R. v. TikTok, Inc. et al., Case No. 20-cv-02810 (N.D. Ill.), Doc. No. 12 (“6. Plaintiffs’ Counsel in
the N.D. Ill. Related Actions have met and conferred and have agreed to designate Katrina Carroll
of Carlson Lynch LLP as Temporary Interim Lead Counsel for Plaintiffs, responsible for
communicating with counsel for the Common Defendants and this Court until a decision is made
in the MDL. 7. Ms. Carroll’s appointment in the role of Temporary Interim Lead Counsel is solely
for the limited purpose of assisting the parties and the Court and in no way prejudices the
rights of any counsel in the N.D. Ill. Related Actions or subsequently-filed or transferred
related cases to seek a leadership appointment from this Court at the appropriate time.”)
(emphasis added); Doc. No. 18 (“The motion to designate Katrina Carroll … as lead Plaintiffs’
counsel during the pendency of the MDL petition is also granted.”) (emphasis added).
7
  The history surrounding this inappropriate bar has been set forth in detail in an earlier Status
Report and need not be repeated here. Doc. No. 5.


                                             Page 10 of 16
   Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 11 of 16 PageID #:222



allegations unique to undersigned Interim Counsel’s complaint based on their extensive domestic

and foreign investigations. Only counsel for the Litigating Plaintiffs had a Court-ordered

appointment that allowed representation of the Class at the time of the August 13 mediation.

Settling Counsel did not.

        Defendants tried to justify the August 13 mediation bar based on a “feeling” that certain

counsel for the Litigating Plaintiffs might have a conflict that threatened Defendants. Doc. No. 5 &

Ex. A thereto. Ten days after mediation, however, Defendants apparently no longer felt there was a

conflict and agreed to a third mediation with Litigating Plaintiffs. Doc. No. 7; Rhow Decl. at ¶ 19.

But the next day, counsel for the Settling Plaintiffs apparently raised concerns about the mediation

going forward, and Defendants backed out. Doc. No. 8; Rhow Decl. at ¶¶ 20–21. Then, in a

dizzying set of reversals, on August 25, the Settling Plaintiffs reversed their position and

communicated that they do not object to an additional mediation session involving Defendants and

the Litigating Plaintiffs, but Defendants reversed course again too and now, once again, refuse to

mediate with the Litigating Plaintiffs. Rhow Decl. at ¶¶ 22–24.

                        2. Defendants’ violation of the CMO threatens irreparable harm in
                           light of the August 6 and August 14 Executive Orders.

        The sale of TikTok must be consummated by September 20 or earlier pursuant to the

August 6 Executive Order, at which point the China-based entities may no longer be subject to

jurisdiction or collection and the acquiring entity may not be liable to the Class and the Litigating

Plaintiffs. Consequently, before it is too late, all Interim Counsel must immediately meet and confer

on the terms and conditions of the “settlement in principle” to evaluate whether such terms are fair

and reasonable to the Class or whether changes must be made prior to September 20 (or any earlier

date of sale). To fail in this regard would threaten to irreparably harm the Class and the Litigating

Plaintiffs. It is likewise imperative that all Interim Counsel meet and confer on the settlement terms

and conditions to ensure that, prior to September 20 (or any earlier date of sale), there is: (1) a


                                             Page 11 of 16
   Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 12 of 16 PageID #:223



signed MOU with all material terms; (2) an escrow account holding the funds for the Class; and (3)

the transfer of the evidence necessary to prove the Class’s claims to a trusted third party.

                B. Defendants’ and the Settling Plaintiffs’ refusal to meet and confer with all
                   MDL Interim Counsel regarding other case issues violates the CMO and
                   threatens irreparable harm.

                        1. Defendants’ and the Settling Plaintiffs’ refusal to meet and confer
                           on other case issues, including discovery and data preservation,
                           violates the CMO.

        In addition to settlement, the CMO requires that MDL Interim Counsel meet and confer on

several other case issues, including fact discovery, depositions, class certification, expert discovery,

and dispositive motions. Doc. No. 4 at ¶ 9(d)(i)–(vi). Here again, Defendants and the Settling

Plaintiffs have refused to meet and confer with all Interim Counsel about any of those issues on the

basis that they are allegedly moot in light of the undisclosed purported settlement. Rhow Decl. at

¶ 24. In their August 21 joint Proposed Case Management Order, Defendants and the Settling

Parties assert that the topics are “[n]ot applicable as a result of the Settlement.” Doc. No. 6 at

¶ 6(a)–(d), (f). A potential class settlement is no settlement at all until an enforceable settlement

agreement is signed by the parties duly authorized to act on behalf of the Class and is approved by

the Court as fair and reasonable. Thus, fact discovery is not moot because the Court has not

appointed duly authorized Class counsel and has not granted preliminary approval of the purported

settlement (which has not been fully executed or presented), and because the purported settlement

cannot have resolved the many claims the Settling Plaintiffs did not bring. Defendants’ and the

Settling Parties’ refusal to meet and confer on fact discovery, including, but not limited to, the

urgent data preservation issues below, violates the CMO.

                        2. There is an urgent need for Defendants and all MDL Interim
                           Counsel to meet and confer about fact discovery and data
                           preservation because of the August 14 Executive Order.

        The August 14 Executive Order’s directives to divest and destroy data relevant to these



                                              Page 12 of 16
   Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 13 of 16 PageID #:224



centralized cases pose a serious and imminent threat to the Class’s ability to prove its allegations and

establish a factual and legal basis for its entitlement to relief. Specifically, the Executive Order

provides that within 90 or 120 days, Defendants must “divest all interests and rights in[:]” (1) “any

tangible or intangible assets or property” used for operation of the TikTok app in the United States;

and (2) “any data obtained or derived from” TikTok users in the United States. Rhow Decl., Ex. 2 at

§ 2(b)(i)–(ii). Critically, “upon divestment, ByteDance shall certify in writing to CFIUS that it has

destroyed all data that is required to divest pursuant to section 2(b)(ii), as well as all copies

of such data wherever located . . . .” Id. at § 2(c) (emphasis added).

         With the September 20 sale deadline and the November 12 data destruction deadline

looming, and with the potential of such deadlines to cause Defendants to embark on an earlier

course of data destruction at any time, it is imperative that Defendants immediately comply with the

Court’s CMO. To avoid irreparable harm to the Litigating Plaintiffs and the Class, Defendants must

meet and confer with all MDL Interim Counsel pursuant to the CMO to discuss discovery and, in

particular, data preservation. The potential adversity caused by non-compliance with the CMO

necessitates that the parties act quickly to place crucial TikTok user data in the hands of a trusted

third party within the United States in order to protect the Class’s ability to prove and recover on all

of its claims. The purported settlement does not moot this issue since Defendants and the Settling

Plaintiffs propose withholding the terms and conditions from public scrutiny until October 26,

2020, Doc. No. 6 at ¶ 5(a), at which point the data in question may have been destroyed pursuant to

the two Executive Orders.

    V.       CONCLUSION

         Accordingly, to prevent irreparable harm to their ability to litigate their claims and those of

the Class against Defendants and to ultimately recover monetary damages to make the Class whole

should any settlement fail to materialize or not be approved, the Litigating Plaintiffs respectfully



                                              Page 13 of 16
   Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 14 of 16 PageID #:225



request that the Court order Defendants and the Settling Plaintiffs to immediately comply with the

CMO, in particular by: (1) disclosing to all Interim Counsel, and meeting and conferring with them

concerning, the terms and conditions of the purported settlement; (2) including all Interim Counsel

in ongoing settlement discussions; and (3) meeting and conferring with all Interim Counsel on the

other specific items required by the CMO.



                                            Respectfully submitted,

DATED: August 27, 2020                      BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
                                            DROOKS, LINCENBERG & RHOW, P.C.

                                            By:           /s/ Ekwan E. Rhow
                                                  Ekwan E. Rhow
                                                  BIRD, MARELLA, BOXER, WOLPERT,
                                                  NESSIM, DROOKS, LINCENBERG
                                                  & RHOW, P.C.
                                                  1875 Century Park East, 23rd Floor
                                                  Telephone: (310) 201-2100
                                                  Email: erhow@birdmarella.com

                                                  MDL Interim Counsel
                                                  Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                                  through her mother and legal guardian Laurel
                                                  Slothower, and minor A.R., through her mother and
                                                  legal guardian Gilda Avila




                                            Page 14 of 16
  Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 15 of 16 PageID #:226



DATED: August 27, 2020            GLANCY PRONGAY & MURRAY LLP

                                  By: /s/ Kara M. Wolke
                                      Kara M. Wolke
                                      1925 Century Park East, Suite 2100
                                      Los Angeles, California 90067-2561
                                      Telephone: (310) 201-9150
                                      Los Angeles, California 90067-2561
                                      Email: info@glancylaw.com

                                       MDL Interim Counsel
                                       Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                       through her mother and legal guardian Laurel
                                       Slothower, and minor A.R., through her mother and
                                       legal guardian Gilda Avila


DATED: August 27, 2020            PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP

                                  By: /s/ David M. Given
                                      David M. Given
                                      39 Mesa Street, Suite 201, The Presidio
                                      San Francisco, CA 94129
                                      Telephone: (415) 398-0900
                                      Email: dmg@phillaw.com

                                       MDL Interim Counsel
                                       Attorneys for Plaintiffs Meghan Smith, minors C.W.
                                       and I.W., through their mother and legal guardian
                                       Mikhaila Woodall, and minor R.P., through her
                                       mother and legal guardian Lynn Pavalon


DATED: August 27, 2020            HAUSFELD LLP

                                  By: /s/ Megan E. Jones
                                      Megan E. Jones
                                      600 Montgomery Street, Suite 3200
                                      San Francisco, CA 94111
                                      Telephone: (415) 633-1908
                                      Email: mjones@hausfeld.com

                                       MDL Interim Counsel
                                       Attorneys for Plaintiffs minor P.S., through her legal
                                       guardian Cherise Slate, and minor M.T.W., through
                                       her legal guardian, Brenda Washington



                                   Page 15 of 16
   Case: 1:20-cv-04699 Document #: 12 Filed: 08/27/20 Page 16 of 16 PageID #:227



DATED: August 27, 2020                     BURNS CHAREST LLP

                                           By: /s/ Amanda Klevorn
                                               Amanda Klevorn
                                               365 Canal Street, Suite 1170
                                               New Orleans, Louisiana 70115
                                               Telephone: (504) 779-2845
                                               Email: aklevorn@burnscharest.com

                                                  MDL Interim Counsel
                                                  Attorneys for Plaintiffs minor P.S., through her legal
                                                  guardian Cherise Slate, and minor M.T.W., through
                                                  her legal guardian, Brenda Washington


DATED: August 27, 2020                     LAWRENCE KAMIN, LLP

                                           By: /s/ Peter E. Cooper
                                               Peter E. Cooper
                                               300 S. Wacker Dr., Ste. 500
                                               Chicago, IL 60606
                                               Telephone: (312) 372-1947
                                               Email: pcooper@lawrencekamin.com

                                          MDL Interim Counsel
                                          Attorneys for Plaintiffs Misty Hong, minor A.S.,
                                          through her mother and legal guardian Laurel
                                          Slothower, and minor A.R., through her mother and
                                          legal guardian Gilda Avila, Meghan Smith, minors
                                          C.W. and I.W., through their mother and legal
                                          guardian Mikhaila Woodall, and minor R.P., through
                                          her mother and legal guardian Lynn Pavalon, P.S.,
                                          through her legal guardian Cherise Slate, and minor
                                          M.T.W., through her legal guardian, Brenda
                                          Washington
                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 27, 2020, the foregoing document was filed electronically

through the Court’s Electronic Case Filing System. Service of this document is being made upon all

counsel of record in this case by the Notice of Electronic Filing issues through the Court’s

Electronic Case Filing System on this date.

                                                /s/Ekwan R. Rhow
                                                Ekwan E. Rhow


                                              Page 16 of 16
